Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which directed that petitioner be placed in administrative segregation.
Substantial evidence supports the determination that petitioner, a prison inmate, posed a threat to the safety and security of the facility sufficient to require his placement in administrative segregation (see, 7 NYCRR 301.4 [b]). Presented in evidence was the testimony of correction officers who described the tension that prevailed at the facility following the announcement that double-bunking of inmates was imminent and that petitioner had been heard averring that he would never be housed in a double cell and would “do whatever it takes” to prevent such a situation. The officers further stated that petitioner had circulated among various inmate factions in the prison yard in an apparent attempt to organize resistance to the anticipated double-bunking policy. The officers also described a previous incident during which petitioner had been an instigator of dissension at the facility. We conclude that substantial evidence supports the determination that petitioner posed a threat to the safety and security of the facility (see generally, Matter of Francella v Selsky, 236 AD2d 749, 751). Petitioner’s remaining contentions have been examined and found to be without merit.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.